Citation Nr: 1229451	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected bilateral pes cavus (claw foot) with Achilles tendonitis (bilateral foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from June to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By way of the July 2007 decision, the RO 
continued the assigned 30 percent rating. 

A July 2011 Board decision denied the Veteran an increased rating in excess of 30 percent for the service-connected bilateral pes cavus with Achilles tendonitis.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court approved a Joint Motion for Remand (JMR) which vacated the July 2011 Board decision and remanded the case to the Board for further development. 

The Veteran indicated on his substantive appeal (VA Form 9) that he desired a Travel Board hearing, but in January 2008, through his representative, the Veteran withdrew his request for a Board hearing.  The January 2008 correspondence meets all requirements for a proper withdrawal.  See 38 C.F.R. § 20.704(e) (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Board denied the Veteran's claim of entitlement to an increased rating in excess of 30 percent for the service-connected bilateral pes cavus with Achilles tendonitis.  The Veteran was denied an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278, because there was no evidence of an acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity bilaterally.  The Veteran appealed to the Court and in a January 2012 JMR the July 2011 Board decision was vacated.  

The January 2012 JMR stated that the Board should have considered all the diagnostic criteria that involve the feet and remanded for the Board to look at the Veteran's service-connected bilateral pes cavus with Achilles tendonitis under all Diagnostic Codes 5276-5284; additionally, the Board should also look at the Veteran's feet unilaterally not just bilaterally.  However, the Board finds that before any decision can be issued, a remand is warranted in order for the Veteran to be afforded a new VA examination.  The last VA examination on record is an April 2007 VA examination.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his bilateral pes cavus with Achilles tendonitis.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on their response, the RO/AMC should assist them in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran (and his representative) of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral pes cavus with Achilles tendonitis.  The claims file, including THIS remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should detail the current nature and severity of the Veteran's bilateral pes cavus with Achilles tendonitis.  The VA examiner should determine and detail ALL symptomatology associated with the Veteran's service-connected bilateral pes cavus with Achilles tendonitis.  

In determining all symptomatolgy the VA examiner must opine if the Veteran BILATERALLY has: 
 
A) Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances? 
 
B) Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity?

C) Malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot?

D) Foot injuries with actual loss of use of the foot?

The VA examiner should also opine on the severity of the Veteran's UNILATERAL pes cavus with Achilles tendonitis.  He/she should opine to the following on a UNILATERAL basis and determine if they are manifested by:

A) Moderate residuals of foot injuries.

B) Moderately severe residuals of foot injuries. 

C)  Severe residuals of foot injuries.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

